DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 9/17/2020 & 4/4/2022.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turkelson et al. (US 2021/0004589).
Re Claims 1 and 10: Turkelson et al. teaches scene and user-input context aided visual search, which includes receiving, by one or more processors, image data 302A from a computing device (¶ 112+); identifying, by one or more processors, an object included in the received image data (¶ 50+); determining, by one or more processors, a value that corresponds to the identified object included in the received image data (¶ 173-183+, 192-194+); and determining, by one or more processors, whether the determined value corresponds to a defined action (¶ 280-285+).
Re Claims 2 and 11: Turkelson et al. teaches device and method, further comprising: in response to determining that the determined value does correspond to a defined action, executing, by one or more processors, the defined action (¶ 157+).
Re Claim 3: Turkelson et al. teaches device and method, wherein the identified object is a quick response (QR) code (¶ 224-229+).
Re Claims 6 and 14: wherein the received image data from the computing device includes encoded data from a QR code reader application (¶ 224+).  
Re Claims 7 and 15: Turkelson et al. teaches device and method, wherein determining a value that corresponds to the identified object included in the received image data further comprises: determining, by one or more processors, a mapped relationship between the identified object and a corresponding data entry (¶ 129-131+, 141-151+).  
Re Claims 8 and 16: Turkelson et al. teaches device and method,  wherein determining whether the determined value corresponds to a defined action further comprises: searching, by one or more processors, a database 130A/132B for an executable action that corresponds to a location of a source associated with the received image data and the determined value (¶ 166-180+).  
Re Claim 9: Turkelson et al. teaches device and method, wherein determining a value that corresponds to the identified object included in the received image data further comprises: determining, by one or more processors, an environmental parameter that corresponds to the identified object included in the received image data (¶ 230+, 307+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 12-13  and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US) in view of Deacon et al. (US 10,936,837).
The teachings of Turkelson et al. have been discussed above. Turkelson et al. teaches a first image data 312B and a second image data 322B (see fig.# 13; ¶ 197+). Turkelson et al. also teaches if the clusters overlap or are otherwise not well separable, and by clusters this refers to the clustering of given object in the embedding space, this may indicate that additional training data may be needed. Additionally clustering techniques may also be employed (¶ 240+). 
Re Claim 17: Turkelson et al. teaches a measurement device coupled to the foreground label, wherein the measurement device is capable of movement in a first direction corresponding to observing measurement data (¶ 148-159+, 178+, 212+) and wherein spacing between respective objects of the second set of objects is shifted relative to spacing between respective objects of the first set of objects, corresponding to defined measurement values associated with the foreground label and the background label (¶ 139+).
Turkelson et al. fails to specifically teach a first image overlaying a second image in a superposition, a first QR code overlaying a second QR code in a superposition.
Deacon et al. teaches 2D barcode overlays, which includes a first image overlaying a second image in a superposition, a first QR code overlaying a second QR code in a superposition {herein overlaid barcode 120} (see fig.# 6; ¶ 19+). 
In view of Deacon et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Turkelson et al. a first image overlaying a second image in a superposition, a first QR code overlaying a second QR code in a superposition so as to provide an authentication factor for allowing access to a defined action and/or security information and prevent use of falsified/copied encrypted/encoded data.
Re Claim 18: Turkelson et al. as modified by Deacon et al. teaches device and method, wherein the first set of objects and the second set of objects are quick response (QR) codes (¶ 224-229+, 242+).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hand et al. (WO 2017030220 A1) teaches watch-type mobile terminal and method for controlling same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887